 


110 HR 4520 IH: To provide for the liquidation or reliquidation of certain entries relating to high-density laminate panels entered from 1998 through 2000.
U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
1st Session
H. R. 4520 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2007 
Mr. LoBiondo introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of certain entries relating to high-density laminate panels entered from 1998 through 2000. 
 
 
1.Entries of certain high-density laminate panels entered from 1998 through 2000
(a)In GeneralNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, the Bureau of Customs and Border Protection shall, not later than 90 days after the receipt of the request described in subsection (b), liquidate or reliquidate the entries described in subsection (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad valorem.
(b)RequestLiquidation or reliquidation may be made under subsection (a) with respect to an entry described in subsection (d) only if a request is filed with the Bureau of Customs and Border Protection not later than 90 days after the date of the enactment of this Act.
(c)Refund of Amounts OwedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry described in subsection (d) (including interest from the date of entry) shall be refunded not later than 90 days after the date of such liquidation or reliquidation.
(d)Affected EntriesThe entries referred to in subsection (a) are as follows:
 


  Entry numberDate of entry
196–0056129 09/20/99
196–0056182 08/11/99
196–0056223 10/04/99
196–0056298 10/11/99
196–0056356 10/18/99
196–0056411 10/25/99
196–0056468 11/01/99
196–0056579 11/15/99
196–0056699 11/22/99
196–0056754 11/29/99
196–0056803 12/06/99
D82–0981279–0 05/29/98
D82–0981471–3 06/21/98
D82–0981934–0 08/07/98
D82–0983373–9 12/07/98
D82–0983488–5 12/24/98
D82–0983619–5 12/29/98
D82–0983637–7 12/31/98
D82–0983560–1 12/25/98
D82–0983544–5 12/21/98
D82–0983492–7 12/18/98
D82–0983636–9 12/31/98
D82–0983361–4 12/07/98
D82–0983490–1 12/17/98
D82–0983487–7 12/14/98
D82–0983406–7 12/10/98
D82–0982916–6 10/30/98
D82–0983180–8 11/23/98
D82–0982958–8 11/02/98
D82–0983181–6 11/23/98
D82–0983155–0 11/18/98
D82–0983237–6 11/27/98
D82–0983154–3 11/18/98
D82–0983153–5 11/18/98
D82–0983238–4 11/26/98
D82–0982991–9 11/05/98
D82–0983070–1 11/12/98
D82–0983072–7 11/12/98
D82–0983249–1 11/27/98
D82–0990538–8 11/27/98
D82–0990773–1 03/22/99
D82–0990861–4 03/26/99
D82–0991022–2 04/09/99
D82–0990895–2 04/05/99
D82–0983638–5 12/31/98
D82–0983405–9 12/11/98
D82–0983239–2 11/27/98
D82–0982917–9 10/29/98
D82–0982771–5 10/14/98
D82–0982803–6 10/19/98
D82–0983071–9 11/12/98
D82–0981240–2 05/18/98
D82–0981457–2 06/12/98
D82–0981103–2 05/08/98
D82–0981033–1 05/04/98
D82–0981378–0 06/05/98
D82–0980133–0 01/19/98
D82–0982226–0 09/04/98
D82–0982541–2 10/02/98
D82–0982760–8 10/16/98
D82–0982837–4 10/21/98
D82–0990124–7 01/23/99
D82–0982297–1 09/11/98
D82–0982407–6 09/25/98
D82–0982612–1 10/09/98
D82–0982804–4 10/21/98
D82–0990122–1 01/23/99
D82–0990123–9 01/23/99
D82–0983561–9 12/25/98
D82–0983557–7 12/23/98
D82–0983489–3 12/17/98
D82–0983491–9 12/18/98
D82–0982888–7 10/26/98
D82–0994114–4 01/03/00
D82–0991900–9 06/28/99
D82–0992001–5 07/06/99
D82–0992144–3 07/17/99
D82–0992124–5 07/12/99
D82–0991498–4 05/21/99
D82–0991683–1 06/04/99
D82–0991603–9 06/01/99 
 
